Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
Applicant argues “Romrell does not teach or suggest ‘determining an identifying sequence for the plurality of content segments’ as claimed”.   The examiner respectfully disagrees.  As seen in figure 1 of Romrell, identifier 106 is comprised of 8 bits, each bit corresponds to how the watermarked copies are interleaved (see para 33-34).  106a (00000001) is an identifer corresponding to the identifying sequence for the plurality of content segments (A1 A2 A3 A4 A5 A6 A7 B8).  The identifying sequence (identifier) indicates for the at least one content segment, the at least on variant (0 corresponds to A variant, 1 corresponds to B variant).
Applicant argues “Romrell does not teach or suggest ‘determining […] a manifest file’ as claimed”.  The examiner respectfully disagrees. Romrell discloses in paragraph 45 that the client IDs are identifiers as described in figures 1-2 (see para 33-34).  Romrell discloses determining, based on the identifying sequence, a manifest file configure to facilitate access to the content (para 46, Upon locating the client ID, the manifest selector can fetch 512 a previously-generated manifest 544a-544d for the client ID).  
Examiner concedes that Romrell does not explicitly disclose wherein the manifest file comprises a duration parameter for the at least one content segment and wherein the duration parameter indicates, for the at least one content segment, the at least one variant.  However, Stransky-Heilkron et al. (US 2017/0118537) cures the deficiencies of Romrell and explanation will be provided below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 8, 9, 15, 18, 20 ,21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romrell (US 2016/0050074) hereafter Romrell in view of Stransky-Heilkron et al. (US 2017/0118537) hereafter Stransky-Heilkron.
1.  Romrell discloses a method comprising: 
receiving a request for content comprising a plurality of content segments, wherein at least one content segment of the plurality of content segments is associated with at least one variant of a plurality (para 33-34 and figure 1, see above; para 46, a client device 502 requests 504 digital content; see also fig 5); 
determining an identifying sequence for the plurality of content segments, wherein the identifying sequence indicates, for the at least one content segment, the at least one variant (para 33-34, 45-46, see above); 
determining, based on the identifying sequence, a manifest file configured to facilitate access to the content (para 46, Upon locating the client ID, the manifest selector can fetch 512 a previously-generated manifest 544a-544d for the client ID), wherein the manifest file comprises a duration parameter for the at least one content segment (para 32, digital content 100 can be divided into logical segments representing a fixed or variable size, length, duration, number of bits, or any combination thereof), and 
sending the manifest file (para 46, manifest selector can send 514 the manifest to the requesting client device 502).
Romrell does not explicitly disclose, and wherein the duration parameter indicates for the at least one content segment, the at least one variant.  However, in an analogous art, Stransky-Heilkron discloses adaptive watermarking including wherein the duration parameter indicates for the at least one content segment, the at least one variant (para 33, each segment is 5 seconds and addressable by segment; para 22, a manifest 115 that includes the addresses for the storage location of each version of each segment, segment information to enable playback of the version of the segment, and other information to describe the content of each version of the segment). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Romrell with the implementation of Stransky-Heilkron in order to decrease buffering time during continuous playback (para 3).

(Romrell, para 47, content server 520 can receive the requests 522 and identify 524 which segment has been requested. Having identified 524 the requested segment, the content server 520 can fetch 526 the proper segment from a watermarked copy 528a-528b or from another, possibly unwatermarked copy; see also para 27; Stransky-Heilkron, para 20 and see above); determining, for the first content segment and based on the time value, a first variant of the plurality of variants (Romrell, see above; Stransky-Heilkron, see above); and sending, the first variant of the content segment (Romrell, para 47, content server can send 530 the segment to the requesting client device 502; see also para 27).

7.  The method of claim 5, wherein the time value is based on the duration parameter for the first content segment (Romrell, see above; Stransky-Heilkron, para 20).

8.  The method of claim 1, wherein each variant of the plurality of variants comprises: a same portion of a corresponding content segment and at least one variation, and wherein the at least one variation differentiates each variant of the plurality of variants (Romrell, fig 1, see above).

9. The method of claim 8, wherein the at least on variation is based on at least one of: a motion vector, a color composition, or an audio composition (Stransky-Heilkron, para 33, 35, variants also being quality variants effect motion vectors and color composition inherently).  

Claims 15, 18 are similar in scope to claims 1, 5 and are rejected under the same rationale and prior art citations as claims 1, 5. 

20.  The method of claim 15, wherein the idenfitying sequence for the plurality of content segments is based on an identifier associated with the request, and wherein the identifier is associated with at least one of: a user device associated with the request, a source of the content, a time associated with the request, or a date associated with the request (Romrell, para 46, see above).

	Claims 21, 24 are similar in scope to claims 1, 5 and are rejected under the same rationale and prior art citations as claims 1, 5.

	Claim 25 is similar in scope to claim 9 and is rejected under similar rationale.

Allowable Subject Matter
Claims 2-4, 6, 16-17, 19, 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439